                                                     Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 1 of 40 Page ID #:912




                                                        1 James R. Batchelder (CSB # 136347)             Abirami Gnanadesigan (CSB # 263375)
                                                          Christopher M. Bonny (CSB # 280554)            Brian H. Newman (CSB # 205373)
                                                        2 ROPES & GRAY LLP                               DYKEMA GOSSETT LLP
                                                          1900 University Ave. Sixth Floor               333 South Grand Ave
                                                        3 East Palo Alto, CA 94303-2284                  Suite 2100
                                                          Tel: (650) 617-4000                            Los Angeles, CA 90071
                                                        4 Fax: (650) 617-4090                            Tel.: (213) 457-1800
                                                        5 james.batchelder@ropesgray.com                 Fax: (213) 457-1850
                                                          christopher.bonny@ropesgray.com                agnanadesigan@dykema.com
                                                        6                                                bnewman@dykema.com
                                                          Matthew J. Rizzolo (pro hac vice)
                                                        7 Kathryn C. Thornton (pro hac vice)
                                                          ROPES & GRAY LLP
                                                        8 2099 Pennsylvania Ave. NW
                                                          Washington, DC 20006-6807
                                                        9 Tel: (202) 508-4600
                                                          Fax: (202) 508-4650
                                                       10 matthew.rizzolo@ropesgray.com
                                                       11 kathryn.thornton@ropesgray.com
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                       12 Evan Gourvitz (pro hac vice)
                       333 SOUTH GRAND AVENUE




                                                          ROPES & GRAY LLP
                                                       13 1211 Avenue of the Americas
                              SUITE 2100




                                                          New York, NY 10036-8704
                                                       14 Tel: (212) 596-9000
                                                          Fax: (212) 596-9090
                                                       15 evan.gourvitz@ropesgray.com
                                                       16 Attorneys for Plaintiff
                                                          TERADYNE, INC.
                                                       17
                                                       18                  IN THE UNITED STATES DISTRICT COURT
                                                                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                       19
                                                           TERADYNE, INC.,                   Case No. 2:20-cv-02713 GW(SHKx)
                                                       20
                                                                        Plaintiff,
                                                       21                                    FIRST AMENDED COMPLAINT
                                                           v.
                                                       22                                    JURY TRIAL DEMANDED
                                                           ASTRONICS TEST SYSTEMS, INC.
                                                       23 and ASTRONICS CORPORATION
                                                       24               Defendants.
                                                       25
                                                       26        Plaintiff Teradyne, Inc. (“Teradyne”), by its undersigned attorneys, brings this
                                                       27 First Amended Complaint against Defendants Astronics Test Systems, Inc. and
                                                       28 Astronics Corporation (collectively, “Defendants” or “Astronics”), and hereby

                                                                                                     1
                                                                                        FIRST AMENDED COMPLAINT
                                                     Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 2 of 40 Page ID #:913




                                                        1 alleges, on personal knowledge as to Teradyne’s own acts, and on information and
                                                        2 belief as to Defendants and others based on investigation, as follows:
                                                        3                             NATURE OF THE ACTION
                                                        4        1.     This is an action for patent infringement (35 U.S.C. § 271 et seq.),
                                                        5 copyright infringement (35 U.S.C. § 101 et seq.), unfair competition (Cal. Bus. &
                                                        6 Prof. Code § 17200 et seq.), and inducing breach of contract, interference with
                                                        7 contractual relations, and interference with prospective economic advantage under
                                                        8 California common law. More particularly, this case arises out of Defendants’
                                                        9 unauthorized copying and use of Teradyne’s patented invention and copyrighted
                                                       10 software works, interference with Teradyne’s contracts and economic relationships,
                                                       11 and related unlawful and fraudulent conduct.
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12        2.     Plaintiff Teradyne is a leading supplier of automated test equipment
                                                       13 used to test semiconductors, wireless products, data storage, and complex electronic
                              SUITE 2100




                                                       14 systems for consumer, communications, industrial, and government customers.
                                                       15        3.     Defendant Astronics Corporation describes itself as a company that
                                                       16 supplies products and services to aerospace and defense industries, and designs,
                                                       17 builds, and supplies its products through its wholly owned subsidiaries, including
                                                       18 Astronics Test Systems, Inc.
                                                       19        4.     Defendant Astronics Test Systems, Inc. describes itself as a company
                                                       20 that offers automatic test equipment to electronics manufacturers in the aerospace,
                                                       21 military, semiconductor, medical, and mass transit industries.
                                                       22        5.     Teradyne and Defendants are direct competitors in the electronics and
                                                       23 automation testing industry.
                                                       24                                    THE PARTIES
                                                       25        6.     Teradyne is a Massachusetts corporation with its principal place of
                                                       26 business at 600 Riverpark Drive, North Reading, Massachusetts 01864.
                                                       27
                                                       28

                                                                                                     2
                                                                                         FIRST AMENDED COMPLAINT
                                                     Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 3 of 40 Page ID #:914




                                                        1         7.      Astronics Corporation is a corporation organized under the laws of the
                                                        2 State of New York with its principal place of business located at 130 Commerce
                                                        3 Way, East Aurora, New York 14052.
                                                        4         8.      Astronics Test Systems, Inc. is a corporation organized under the laws
                                                        5 of the State of Delaware with its principal place of business located at 4 Goodyear,
                                                        6 Irvine, California 92618. On information and belief, Astronics Test Systems, Inc. is
                                                        7 a wholly owned subsidiary and alter ego and/or agent of Astronics Corporation.
                                                        8                             JURISDICTION AND VENUE
                                                        9         9.      This action involves federal claims arising under the United States
                                                       10 Patent Act, 35 U.S.C. § 101, et seq., and the United States Copyright Act, 17 U.S.C.
                                                       11 § 101 et seq., as well as pendent state law claims. This Court therefore has
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331,
                                                       13 1338(a), and 1367.
                              SUITE 2100




                                                       14         10.     This Court has personal jurisdiction over Astronics Test Systems, Inc.
                                                       15 (“ATS”), at least because: (i) ATS’s principal place of business is located in this
                                                       16 judicial district; (ii) ATS has committed acts of copyright and patent infringement
                                                       17 and/or contributed to and/or induced acts of copyright infringement and patent
                                                       18 infringement by others in this judicial district, and/or has committed acts of inducing
                                                       19 breach of contract, interference with contractual relations, interference with
                                                       20 prospective economic advantage, and unfair competition in this judicial district, and
                                                       21 continues to do so; (iii) ATS regularly does or solicits business, engages in other
                                                       22 persistent courses of conduct, and/or derives substantial revenue from products
                                                       23 and/or services provided to individuals in this judicial district; and (iv) ATS has
                                                       24 purposefully established substantial, systematic, and continuous contacts within this
                                                       25 judicial district and expects or reasonably expects to be subjected to this Court’s
                                                       26 jurisdiction.
                                                       27         11.     This Court has personal jurisdiction over Astronics Corporation at least
                                                       28 because Astronics Corporation has committed acts of copyright and patent

                                                                                                       3
                                                                                           FIRST AMENDED COMPLAINT
                                                     Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 4 of 40 Page ID #:915




                                                        1 infringement and/or contributed to and/or induced acts of copyright infringement
                                                        2 and patent infringement by others in this judicial district, and/or has committed acts
                                                        3 of inducing breach of contract, interference with contractual relations, interference
                                                        4 with prospective economic advantage, and unfair competition in this judicial district,
                                                        5 and continues to do so. For example, on information and belief, Astronics
                                                        6 Corporation is involved in and collaborates with its subsidiary ATS in the
                                                        7 marketing, sale, and support of automated test systems, including the infringing
                                                        8 PXIe and VXI series products and software that supports those products, for
                                                        9 customers located in this judicial district. In its public regulatory filings, Astronics
                                                       10 Corporation explains that “Astronics Corporation (‘Astronics’ or the ‘Company’) is
                                                       11 a leading supplier of advanced technologies and products … includ[ing] ...
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 automated test systems.” Ex.A (Astronics Corp. 2019 Form 10-K) at 5. Moreover,
                                                       13 the Astronics Corporation website at astronics.com advertises “Automated Test
                              SUITE 2100




                                                       14 Equipment” and “Test Instruments” (Exs. B (Products & Solutions From Astronics
                                                       15 on astronics.com) and C (Test Instruments on astronics.com)) and provides products
                                                       16 sales and support information and information for those same product categories
                                                       17 (Ex. D (Contact Us on astronics.com)). On information and belief, these webpages
                                                       18 are owned and operated by Astronics Corporation for the express purpose of
                                                       19 marketing, selling, and supporting automated test systems, including the infringing
                                                       20 PXIe and VXI series products and software that supports those products, including
                                                       21 for customers located in this judicial district, including customers with existing
                                                       22 contracts and business relationships with Teradyne. In addition, on information and
                                                       23 belief, the management team of Astronics Corporation, including Mr. James Mulato
                                                       24 and Mr. Peter Gundermann, direct, control, and/or collaborate with ATS regarding
                                                       25 certain activities of ATS relating to the marketing and sale of automated test
                                                       26 equipment, including in this judicial district. At minimum, Astronics Corporation
                                                       27 advertises automated test equipment products to customers in this judicial district,
                                                       28 and through the Astronics Corporation website directs its subsidiary ATS to sell to

                                                                                                      4
                                                                                          FIRST AMENDED COMPLAINT
                                                     Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 5 of 40 Page ID #:916




                                                        1 and support those customers. Exs. B (Products & Solutions From Astronics on
                                                        2 astronics.com) and D (Contact Us on astronics.com). Moreover, on information and
                                                        3 belief, the Astronics Test Systems webpage on the Astronics Corporation website is
                                                        4 owned and operated by Astronics Corporation, for example as shown by the
                                                        5 copyright notification on the page, and is used to market and sell automated test
                                                        6 equipment, including in this judicial district. Ex. E (Astronics Test Systems on
                                                        7 astronics.com). Thus, Astronics Corporation has committed intentional acts that are
                                                        8 expressly aimed at California. Moreover, Astronics Corporation caused harm that it
                                                        9 knew was likely to be suffered in California because it targeted Teradyne customers
                                                       10 in California and knew that Teradyne has offices in California. The claims at issue
                                                       11 in this case arise out of or relate to the above-described conduct. For example, the
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 patent infringement claim relates to the sale of automated test systems including the
                                                       13 PXIe and VXI series products, the copyright infringement claim relates to certain
                              SUITE 2100




                                                       14 copyrightable works that were copied to develop and support those automated test
                                                       15 systems, and the state law claims relate to, for example, designing those automated
                                                       16 test systems to be compatible with Teradyne software and supporting their use with
                                                       17 Teradyne software.
                                                       18         12.    In addition, this Court has personal jurisdiction over Astronics
                                                       19 Corporation at least because Astronics Corporation, through its wholly owned
                                                       20 subsidiary and alter ego and/or agent ATS, has committed acts of copyright and
                                                       21 patent infringement and/or contributed to and/or induced acts of copyright
                                                       22 infringement and patent infringement by others in this judicial district, and/or has
                                                       23 committed acts of inducing breach of contract, interference with contractual
                                                       24 relations, interference with prospective economic advantage, and unfair competition
                                                       25 in this judicial district, and continues to do so. For example, ATS uses and/or has
                                                       26 used its employees and facilities in this judicial district to design, build, test, sell,
                                                       27 and support automated test systems, including the infringing PXIe and VXI series
                                                       28 products and software that supports those products, including for customers located

                                                                                                        5
                                                                                           FIRST AMENDED COMPLAINT
                                                     Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 6 of 40 Page ID #:917




                                                        1 in this judicial district, including customers with existing contracts and business
                                                        2 relationships with Teradyne. Thus, ATS has committed intentional acts that are
                                                        3 expressly aimed at California. Moreover, ATS caused harm that it knew was likely
                                                        4 to be suffered in California because it targeted Teradyne customers in California and
                                                        5 knew that Teradyne has offices in California. The claims at issue in this case arise
                                                        6 out of or relate to the above-described conduct. For example, the patent
                                                        7 infringement claim relates to the sale of automated test systems including the PXIe
                                                        8 and VXI series products, the copyright infringement claim relates to certain
                                                        9 copyrightable works that were copied to develop and support those automated test
                                                       10 systems, and the state law claims relate to, for example, designing those automated
                                                       11 test systems to be compatible with Teradyne software and supporting their use with
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 Teradyne software.
                                                       13         13.   The above-described contacts of ATS are properly imputed to
                              SUITE 2100




                                                       14 Astronics Corporation because Astronics Corporation has the right to substantially
                                                       15 control ATS’s activities and ATS is therefore the general agent of Astronics
                                                       16 Corporation. For example, a February 13, 2019 Asset Purchase Agreement between
                                                       17 Astronics Corporation, ATS, and Advantest Test Solution, Inc. (“Asset Purchase
                                                       18 Agreement”) shows that Astronics Corporation controls which business its
                                                       19 Affiliates, including ATS, engages in and which employees they hire. Ex. F
                                                       20 (Amended and Restated Asset Purchase Agreement) §6.7 (“Parent shall not, and
                                                       21 shall not permit any of its Affiliates to … engage in or assist others in engaging in
                                                       22 the Restricted Business”; “Parent shall not, and shall not permit any of its Affiliates
                                                       23 to … hire or solicit any Transferred Business Employee”). On information and
                                                       24 belief, Astronics Corporation either already substantially controlled ATS’s activities
                                                       25 prior to entering into the Asset Purchase Agreement, or upon entering into the
                                                       26 agreement has taken active steps to substantially control ATS’s activities, including
                                                       27 its business and hiring decisions, in compliance with its obligations under the
                                                       28 agreement.

                                                                                                      6
                                                                                         FIRST AMENDED COMPLAINT
                                                     Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 7 of 40 Page ID #:918




                                                        1         14.   The above-described contacts of ATS are also properly imputed to
                                                        2 Astronics Corporation because ATS is the alter ego of Astronics Corporation as a
                                                        3 result of the strong unity of interest and ownership between the two companies.
                                                        4 Indeed, as described above and further below, Astronics Corporation and ATS hold
                                                        5 themselves out as a unitary entity for purposes of marketing, selling, and supporting
                                                        6 automated test systems, including the infringing PXIe and VXI series products, and
                                                        7 related software.
                                                        8         15.   On information and belief, Astronics Corporation directs and manages
                                                        9 a single, integrated business through exclusive control over its subsidiaries,
                                                       10 notwithstanding the existence of multiple legal corporations. For example,
                                                       11 Astronics Corporation: (i) holds itself out as a supplier of automated test systems—
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 i.e., the products at issue in this case (Ex. A (Astronics Corp. 2019 Form 10-K) at 5
                                                       13 (“Astronics Corporation (‘Astronics’ or the ‘Company’) is a leading supplier of
                              SUITE 2100




                                                       14 advanced technologies and products … includ[ing] ... automated test systems.”);
                                                       15 Ex. G (PXI Digital Test Instrument on astronics.com); Ex. H (VXI Digital Test
                                                       16 Instrument on astronics.com)); (ii) exercises control over the day-to-day operations
                                                       17 of ATS including by directing which business ATS engages in and which employees
                                                       18 it hires (Ex. F (Amended and Restated Asset Purchase Agreement) §6.7); (iii) shares
                                                       19 at least half of its management team with ATS, including Executive Vice President
                                                       20 of Astronics Corp. and President of ATS, Mr. James Mulato, who has lived and
                                                       21 worked in this district (Ex. I (Management Team on astronics.com); Ex. A
                                                       22 (Astronics Corp. 2019 Form 10-K) at 73; Ex. J (James Mulato Profile on LinkedIn)),
                                                       23 President and CEO of Astronics Corp. and board member for ATS, Mr. Peter
                                                       24 Gundermann (Ex. I (Management Team on astronics.com); Dkt. No. 38 ¶3, n.2), and
                                                       25 Executive Vice President—Finance of Astronics Corp. and Secretary and Treasurer
                                                       26 for ATS, Mr. David Burney (Ex. I (Management Team on astronics.com); Ex. F
                                                       27 (Amended and Restated Asset Purchase Agreement) at 61 (Signature)); (iv)
                                                       28 regularly holds out the ATS office in this district as an office of Astronics Corp.,

                                                                                                      7
                                                                                          FIRST AMENDED COMPLAINT
                                                     Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 8 of 40 Page ID #:919




                                                        1 and vice versa (Ex. K (Business Search, California Secretary of State: Astronics
                                                        2 Test Systems Inc.) (ATS currently lists its address as the same as Astronics
                                                        3 Corporation with the California Secretary of State); Ex. L (Investor FAQs on
                                                        4 astronics.com) at 2 (the Astronics’ website lists Astronics’ corporate headquarters as
                                                        5 New York and then lists a series of other offices, including in this judicial district,
                                                        6 without identifying any subsidiary names); Ex. F (Amended and Restated Asset
                                                        7 Purchase Agreement) §10.3 (ATS identifies its notice address as the Astronics’
                                                        8 corporate headquarters in New York)); (v) maintains centralized accounting (Ex. A
                                                        9 (Astronics Corp. 2019 Form 10-K) at 29 (“consolidated balance sheets”)); and (vi)
                                                       10 shares a webpage with ATS (Ex. E (Astronics Test Systems on astronics.com)).
                                                       11         16.   The unity of interest and ownership between Astronics Corporation and
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 ATS is further shown by statements made in a July 31, 2020 earnings conference
                                                       13 call presided over by Mr. Burney and Mr. Gundermann, the edited transcript of
                              SUITE 2100




                                                       14 which is attached as Exhibit M (Astronics Corp. Q2 2020 Earning Call) and audio of
                                                       15 which available at http://public.viavid.com/index.php?id=140405. In the conference
                                                       16 call, Mr. Gundermann explained that one of the “highlights for the second quarter is
                                                       17 our Test business,” which “actually had a really good quarter,” and that “our
                                                       18 expectation is that we’re going to have quite a bit of good news about our Test
                                                       19 business for the rest of this year. So we’re happy to have that as part of our portfolio
                                                       20 these days.” Id. at 7. He also explained how Astronics Corporation divides the
                                                       21 business into “different revenue streams” and that “[t]he Test side, in particular,
                                                       22 seems to be accelerating.” Id. at 10. Later, Mr. Gundermann stated that “there’s a
                                                       23 large number of programs all kind of coming in at once from our Test business’
                                                       24 various initiatives” representing “a whole surge of business in general that’s been
                                                       25 feeding our current results.” Id. at 18. He also noted that while “10%” of Astronics
                                                       26 Corporation’s business traditionally has been ATS, “[w]ith Aerospace dropping and
                                                       27 Test growing, that could get up to 20% or more next year.” Id. On information and
                                                       28

                                                                                                      8
                                                                                          FIRST AMENDED COMPLAINT
                                                     Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 9 of 40 Page ID #:920




                                                        1 belief, a portion of those revenues obtained by ATS and ultimately flowing to
                                                        2 Astronics Corporation result from the conduct complained of herein.
                                                        3         17.   In light of the foregoing, injustice would result from declining to
                                                        4 exercise personal jurisdiction over Astronics Corporation, because it would allow
                                                        5 Astronics Corporation to evade responsibility for its activities that target California
                                                        6 while frustrating Teradyne’s efforts to protect its rights. Moreover, it would be
                                                        7 unfair to allow Astronics Corporation to exercise such close control over its
                                                        8 subsidiary ATS, on the one hand, while it simultaneously claims it does not control
                                                        9 ATS to escape liability.
                                                       10         18.   Venue in this district is appropriate under 28 U.S.C. §§ 1391(b),
                                                       11 1391(c) and/or 1400(a)-(b). Defendants reside in this district as defined by 28
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                       12 U.S.C. §§ 1391(c)(2), and a substantial part of the events giving rise to this dispute,
                                                       13 including copying, manufacturing, distribution, offers for sale, and sales of the
                              SUITE 2100




                                                       14 infringing products occurred in this district. Defendants also “may be found” in this
                                                       15 district for purposes of Section 1400(a), as they maintain minimum contacts with
                                                       16 this district, at least through their business operations here. In addition, on
                                                       17 information and belief, venue is proper under Section 1400(b) at least because
                                                       18 Defendants maintain a physical location in this district, owned or leased by
                                                       19 Defendants, that is their regular and established place of business.
                                                       20         19.   On information and belief, the right to relief asserted against each
                                                       21 Defendant in this First Amended Complaint arises out of the same transaction,
                                                       22 occurrence, or series of transactions or occurrences relating to the making, having
                                                       23 made, using, offering for sale, selling, and/or importing into the United States digital
                                                       24 test instruments that provide real-time over-voltage detection and protection that
                                                       25 incorporate or make use of one or more of the inventions covered by the Asserted
                                                       26 Patent, and software related to those digital test instruments. Therefore, questions of
                                                       27 fact common to all Defendants will arise in this action and joinder of Defendants
                                                       28 under 35 U.S.C. § 299 is proper.

                                                                                                      9
                                                                                          FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 10 of 40 Page ID #:921




                                                      1                              FACTUAL BACKGROUND
                                                      2         20.   Teradyne is a company that helps automate two of manufacturing’s
                                                      3 most critical elements: repetitive manual tasks and electronics testing. As a world
                                                      4 leader in electronics testing, Teradyne helps its clients and customers to accelerate
                                                      5 innovation, lower production costs, and shorten time-to-market.
                                                      6         21.   For example, Teradyne is a leading supplier of electronics testing
                                                      7 equipment used by the U.S. Military and other defense and aerospace
                                                      8 manufacturers, depots, and intermediate-level facilities worldwide. Its products are
                                                      9 key components of mission-critical automatic test systems programs, helping to
                                                     10 provide standardization, performance, and readiness to its customers everywhere.
                                                     11         22.   Teradyne’s engineers and developers have expended significant
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 resources, creativity, time, and effort to develop the software for its electronics
                                                     13 testing equipment, including proprietary application programming interfaces
                              SUITE 2100




                                                     14 (“APIs”) that provide its customers with the ability to write their own test programs
                                                     15 that are compatible with and can interact with Teradyne’s test equipment. These
                                                     16 proprietary APIs, which are crucial to Teradyne’s competitive advantage in the
                                                     17 industry and its developer productivity, include but are not limited to the M9-Series
                                                     18 APIs,1 the CShell APIs, and the DTB APIs.
                                                     19         23.   Each Teradyne proprietary API interfaces with a proprietary Dynamic
                                                     20 Link Library (“DLL”), which is a library of code that implements the functions that
                                                     21 are accessed via the API.
                                                     22         24.   Teradyne is the author of and owns all U.S. copyright rights in the
                                                     23 following proprietary APIs (collectively, the “Teradyne APIs”), each of which has
                                                     24 been registered with the United States Copyright Office:
                                                     25              M9-Series Driver API 2.3 (U.S. Reg. No. TX 8-705-281),
                                                     26              M9-Series Driver API 3.1 (U.S. Reg. No. TX 8-705-307),
                                                     27
                                                        1
                                                          Later versions of the M9-Series Diagnostics API are called the CSi Diagnostics
                                                     28 API.

                                                                                                    10
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 11 of 40 Page ID #:922




                                                      1              CShell API 1.0 (U.S. Reg. No. TX 8-705-433),
                                                      2              CShell API 3.3 (U.S. Reg. No. TX 8-705-347),
                                                      3              DTB API 1.0.0.1 File Version 2 (U.S. Reg. No. TX 8-702-546),
                                                                     DTB API 1.0.0.1 File Version 18 (U.S. Reg. No. TX 8-702-552),
                                                      4
                                                                     M9-Series Diagnostics API 1.1 (U.S. Reg. No. TX 8-853-864),
                                                      5
                                                                     M9-Series Diagnostics API 2.0 (U.S. Reg. No. TX 8-854-869), and
                                                      6
                                                                     CSi Diagnostics API 6.0 (U.S. Reg. No. TX 8-854-736).
                                                      7
                                                      8 True and correct copies of the certificates for each of these registrations (or
                                                      9 previews where the final certificates have not yet been received), all of which
                                                     10 remain valid and subsisting, are attached hereto as Exhibit N.
                                                     11       25. In addition, Teradyne is the author of and owns all U.S. copyright
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP




                                                     12 rights in the following proprietary DLLs (collectively, the “Teradyne DLLs”), each
                       333 SOUTH GRAND AVENUE




                                                     13 of which has been registered with the United States Copyright Office:
                              SUITE 2100




                                                                     M9-Series Driver 2.3 Dynamic Link Library (U.S. Reg. No. TX 8-851-
                                                     14               955),
                                                     15              M9-Series Driver 3.1 Dynamic Link Library (U.S. Reg. No. TX 8-851-
                                                                      966),
                                                     16
                                                                     CShell 1.0 Dynamic Link Library (U.S. Reg. No. TX 8-854-600),
                                                     17
                                                                     CShell 3.3 Dynamic Link Library (U.S. Reg. No. TX 8-851-991),
                                                     18
                                                                     DTB 1.0.0.1 File Version 2 Dynamic Link Library (U.S. Reg. No. TX
                                                     19               8-851-977),
                                                     20              DTB 1.0.0.1 File Version 18 Dynamic Link Library (U.S. Reg. No. TX
                                                                      8-851-986), and
                                                     21              CSi Diagnostics v7.0 Dynamic Link Library (U.S. Reg. No. TX 8-851-
                                                                      958).
                                                     22
                                                     23 True and correct copies of the certificates for each of these registrations (or
                                                     24 previews where the final certificates have not yet been received), all of which
                                                                                                                      2
                                                     25 remain valid and subsisting, are attached hereto as Exhibit O.
                                                     26
                                                        2
                                                          In this First Amended Complaint, Teradyne has removed its allegations regarding
                                                     27 Defendants’    infringement of its copyright proprietary Di-Series Driver APIs and
                                                     28 DLLs,   but  does  so without prejudice to seek further amendment in the event it—

                                                                                                  11
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 12 of 40 Page ID #:923




                                                      1        26.    Teradyne also has developed novel technologies and techniques related
                                                      2 to automated electronics test systems, which are protected by numerous U.S.
                                                      3 patents, including as discussed in greater detail below. One such patent is U.S.
                                                      4 Patent No. 7,395,479 (“the ’479 Patent”), duly and legally issued on July 1, 2008 by
                                                      5 the United States Patent and Trademark Office (“USPTO”), entitled “Over-Voltage
                                                      6 Test For Automatic Test Equipment,” and naming Tushar K. Gohel and Michael F.
                                                      7 McGoldrick as inventors and Teradyne as assignee. A true and correct copy of the
                                                      8 ’479 Patent is attached hereto as Exhibit P.
                                                      9               DEFENDANTS’ PXIe AND VXI SERIES PRODUCTS
                                                     10        27.    Defendants’ automated test systems, instruments, and simulators
                                                     11 include the PXIe and VXI series of digital test instruments. Examples of the PXIe
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 and VXI series of digital test instruments are depicted below.
                                                     13
                              SUITE 2100




                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                        during discovery or otherwise—uncovers additional specific evidence of such
                                                     28 infringement.

                                                                                                  12
                                                                                      FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 13 of 40 Page ID #:924




                                                      1
                                                                        PXIe-6943                               VXI Talon Model T940
                                                      2                                                   1 1c31(!n

                                                      3                                                       nue
                                                                                                                         • 1
                                                                                                                         I•   4         I         I
                                                      4                                                                .41   6                             I                  •
                                                                                                                                                                             it •
                                                                                             •
                                                      5               r'                         '
                                                                                                                        t
                                                                                                                            4
                                                                                                                            4
                                                                                                                                    4       .4        I
                                                                                                                                                                       11.          -
                                                                                         •                                                   4        k


                                                      6                                                                 4 I         I        11
                                                                                                                          I                  -
                                                                                                                                -   I-                I,                     F.
                                                      7
                                                                                                               war
                                                                                                                                                                       -Nit W .
                                                                                                               ,ar                                I
                                                      8                                                        Crrre
                                                                                                                            - 4

                                                                                                               A l                                         4411.1010



                                                      9
                                                     10                    Pa

                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                     13
                              SUITE 2100




                                                                                                           —ORA --
                                                     14
                                                                                                              Yl
                                                     15                                                   •'—' 11119


                                                     16
                                                     17        28.    On information and belief, Defendants had access to the Teradyne APIs
                                                     18 and Teradyne DLLs during development, marketing, sale, and/or support of the
                                                     19 PXIe and VXI series of digital test instruments. On information and belief,
                                                     20 Defendants gained this access at least from (i) common customers including the
                                                     21 U.S. Air Force and the U.S. Navy; (ii) former Teradyne employees, including John
                                                     22 French, a design engineer familiar with Teradyne’s test instruments and software, as
                                                     23 well as David Early, Steve Fairbanks, Pat Griffin, and Gary Tilley, who were
                                                     24 familiar with Teradyne’s customers, products, and its sales and license practices;
                                                     25 and/or (iii) two companies, EADS North America Test and Services (“EADS”) and
                                                     26 DME Corporation (“DME”), that had access to authorized Teradyne test equipment
                                                     27 and software prior to their acquisition by Astronics Corporation.
                                                     28

                                                                                                     13
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 14 of 40 Page ID #:925




                                                      1        29.     On information and belief, Defendants copied protectable, copyrighted
                                                      2 expression from the Teradyne APIs and Teradyne DLLs, including software for
                                                      3 Defendants’ own PXIe and VXI series of digital test instruments, without
                                                      4 authorization.
                                                      5        30.     Defendants’ PXIe and VXI series of digital test instruments are adapted
                                                      6 to run a test program that applies a specified data sequence to a “unit under test”
                                                      7 (“UUT”), a product undergoing review to determine whether it is performing in
                                                      8 accordance with certain specifications.
                                                      9        31.     On information and belief, Defendants’ PXIe and VXI series of digital
                                                     10 test instruments each include a plurality of signal connection points coupled to a
                                                     11 plurality of channels. The channels of Defendants’ PXIe and VXI series of digital
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 test instruments can be coupled to a UUT via electrical contact points and signals
                                                     13 are received via the contact points.
                              SUITE 2100




                                                     14        32.     On information and belief, the channels in Defendants’ PXIe and VXI
                                                     15 series of digital test instruments provide real-time over-voltage detection and
                                                     16 protection. The channels in Defendants’ PXIe and VXI series of digital test
                                                     17 instruments include circuitry that compares the voltage of signals received from the
                                                     18 UUT to reference (threshold) signals (V+ and/or V-) to detect over-voltage
                                                     19 conditions. An over-voltage indication is output if the circuitry detects an over-
                                                     20 voltage condition, whereas a test result is output under normal operation conditions.
                                                     21                                COUNT I
                                                                         INFRINGEMENT OF U.S. PATENT NO. 7,395,479
                                                     22
                                                     23        33.     Teradyne incorporates by reference each of the allegations contained in
                                                     24 the foregoing paragraphs as though fully set forth herein.
                                                     25        34.     Teradyne is the sole owner of all right, title, and interest in and to the
                                                     26 ’479 Patent.
                                                     27        35.     The ’479 patent provides technological solutions to problems
                                                     28 associated with fault detection systems in conventional automated test equipment.

                                                                                                     14
                                                                                         FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 15 of 40 Page ID #:926




                                                      1 As the ’479 patent specification explains, conventional automated test equipment
                                                      2 systems typically identified faulty power connections or faulty outputs of a UUT by
                                                      3 detecting so-called “stuck at one” or “stuck at zero” faults. Ex. P (’479 Patent) at
                                                      4 4:47-59. But while detecting such faults can indicate that the UUT is not operating
                                                      5 properly or is not programmed correctly, “there is often no urgency in detecting
                                                      6 such a fault” because “[c]ircuitry within the [UUT] and the test instrument are
                                                      7 designed to process signals having values that represent a logical one or a logical
                                                      8 zero” and thus “no damage to the system or test instrument necessarily results even
                                                      9 if a particular line stays at logical one or logical zero for a long time.” Id. at 4:59-
                                                     10 5:4. An inadvertent over-voltage condition, on the other hand, in which the power
                                                     11 output is too high for the UUT, could damage the device. Id. at 5:5-7. Thus, given
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 the risk of damage to a UUT from an inadvertent over-voltage condition, especially
                                                     13 given the high cost of such devices, there was a need in the automated testing space
                              SUITE 2100




                                                     14 to detect such faults and allow for a disconnect or other correction of the situation.
                                                     15         36.    As described in the specification, the ’479 patent addresses that very
                                                     16 technological problem with claims directed to a technological improvement over
                                                     17 prior automatic test systems. The ’479 patent is directed to improved automated test
                                                     18 equipment that, among other things, uses a novel and inventive circuit design to
                                                     19 independently monitor the level of each of multiple signals from a UUT relative to
                                                     20 both an expected level and to an over-voltage level. The patent is thereby directed
                                                     21 to a specific improvement in the relevant technology. As the patent explains,
                                                     22 “where a relatively high powered input is incorrectly provided to a low voltage
                                                     23 digital device, damage to the device may occur.” Id. at 5:5-7. Such damage “may
                                                     24 occur relatively quickly in a catastrophic fashion.” Id. at 5:7-8. “Even when
                                                     25 damage does not occur suddenly in a catastrophic fashion, damage from application
                                                     26 of an over-voltage may become manifest as a premature failure of interface 187
                                                     27 after the electronic system is put into operation.” Id. at 5:10-14. Thus, it is critically
                                                     28 important to detect “over-voltage” faults. Detection of over-voltage faults in

                                                                                                    15
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 16 of 40 Page ID #:927




                                                      1 parallel with testing signals in the UUT against expected values—a process that was
                                                      2 not well-understood, routine, or conventional at the time of the invention—
                                                      3 beneficially allows quick disconnection from the UUT during testing to avoid
                                                      4 damage by application of an over-voltage to the UUT. Id. at 5:8-10. And while
                                                      5 some prior test instruments included protective circuitry, such circuitry merely
                                                      6 isolated circuitry in the test instrument from an input and did not protect the UUT
                                                      7 itself—as the unconventional invention of the ’479 patent does. Id. at 1:54-61.
                                                      8 Moreover, these prior test instruments did not utilize the novel over-voltage circuitry
                                                      9 of the ’479 patent.
                                                     10         37.   Defendants have had knowledge of the ’479 Patent since at least
                                                     11 February 28, 2014. In May 2009, Teradyne sent a letter to EADS, informing it of
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 Teradyne’s intellectual property rights, including the ’479 Patent. The letter
                                                     13 identified the ’479 patent and provided its title, “Over-voltage test for automatic test
                              SUITE 2100




                                                     14 equipment” and identified “the Talon InstrumentsTM T964,” a product in the VXI
                                                     15 series of digital test instruments and a predecessor to the closely-related PXIe series
                                                     16 products, as a point of concern with respect to Teradyne’s intellectual property
                                                     17 rights. Dkt. 38-1. Defendants acquired EADS, including its assets and liabilities, on
                                                     18 February 28, 2014. See Ex. Q (Astronics Corp. 2014 Annual Report) at 4, 16.
                                                     19 Through this acquisition, EADS’s knowledge of the ’479 Patent was assumed by
                                                     20 Defendants. On February 10, 2015, Teradyne sent a letter to Defendants reminding
                                                     21 them of Teradyne’s intellectual property rights, including the ’479 Patent. Ex. R
                                                     22 (2015 Notice Letters to Astronics) at 2-3. Teradyne sent a third letter on March 9,
                                                     23 2015, seeking acknowledgement from Defendants that they would respect
                                                     24 Teradyne’s intellectual property rights, including specifically with respect to the
                                                     25 Talon InstrumentsTM line. Id. at 1.
                                                     26         38.   Defendants have infringed and continue to infringe, either literally or
                                                     27 under the doctrine of equivalents, at least claims 1 and 9 of the ’479 Patent in
                                                     28 violation of 35 U.S.C. § 271(a), by making, having made, using, offering for sale,

                                                                                                   16
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 17 of 40 Page ID #:928




                                                      1 selling, and/or importing into the United States, digital test instruments that provide
                                                      2 real-time over-voltage detection and protection, including the PXIe and VXI series
                                                      3 of digital test instruments (the “Infringing Products”).
                                                      4         39.   As described below and shown in exemplary infringement claim charts
                                                      5 attached as Exhibit S, publicly available product documentation shows that
                                                      6 Defendants’ Infringing Products practice each element of at least claims 1 and 9 of
                                                      7 the ’479 Patent.
                                                      8         40.   For example and without limitation, product documentation states that
                                                      9 the Infringing Products are digital modules that can operate “automatically with
                                                     10 software commands.” Ex. T (Talon InstrumentsTM T940 Data Sheet) at 1; Ex. U
                                                     11 (PXIe-6943 Data Sheet) at 1. The Infringing Products further include a channel
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 circuit (e.g., “CHANNEL CONTROL”) having a signal connection point adapted to
                                                     13 be coupled to a signal line of a unit under test to receive an input signal having a
                              SUITE 2100




                                                     14 value (e.g., “drive (CH DATA) and enable (CH EN) signals go to the
                                                     15 Driver/Receiver logic … [t]he response … signals from the Receivers are examined
                                                     16 [and] analyzed with respect to the input code”). Ex. V (User Manual, Talon
                                                     17 InstrumentsTM Model T940) at 74, 79. These features of the Infringing Products
                                                     18 relate to at least claim elements [1.pre], [9.pre], and [9.a] as shown by the exemplary
                                                     19 infringement claim charts attached as Exhibit S.
                                                     20         41.   The Infringing Products further include sub-circuits that compare an
                                                     21 input signal to a “Compare High (CVH) and Compare Low CVL,” that use
                                                     22 “comparator levels” to “allow the user to set” the CVH and CVL values, and that
                                                     23 output a response high comparator result and a response low comparator result.
                                                     24 Ex. V (User Manual, Talon InstrumentsTM Model T940) at 74-75, 140, 145, 374.
                                                     25 The Infringing Products further include overvoltage circuitry that compares an input
                                                     26 signal to V+ and V- to produce an overvoltage comparison signal. Id. at 225, 371,
                                                     27 374-375, 379; Ex. U (PXIe-6943 Data Sheet) at 2. On information and belief, the
                                                     28 overvoltage circuitry in the Infringing Products includes comparison sub-circuits

                                                                                                   17
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 18 of 40 Page ID #:929




                                                      1 (e.g., dual optoisolator 112) which compare an input signal (e.g., measurement at
                                                      2 144) to a threshold input signal (e.g., voltage reference set by V+ and V- in
                                                      3 combination with diodes 120-124 and 126-130) and outputs an overvoltage
                                                      4 condition signal (e.g., overvoltage signal 114). Ex. W (Astronics ’487 Patent) at
                                                      5 Fig. 1, 2:15-17, 2:43-46, 3:65-4:9, 4:47-58. These features of the Infringing
                                                      6 Products relate to at least claim elements [1.a], [1.c], [9.pre], and [9.b] as shown by
                                                      7 the exemplary infringement claim charts attached as Exhibit S.
                                                      8         42.   The Infringing Products further include a Digital Board (DB) logic
                                                      9 and/or Control Logic which is coupled to the response high comparator result and
                                                     10 the response low comparator result (test outputs) of the comparison sub-circuits, and
                                                     11 which generates a test output from the comparator results of the comparison sub-
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 circuits. Ex. V (User Manual, Talon InstrumentsTM Model T940) at 74-75, 215, 374.
                                                     13 The Digital Board (DB) logic and/or Control Logic is further coupled to the
                              SUITE 2100




                                                     14 overvoltage signal of the overvoltage comparison sub-circuits and generates an
                                                     15 over-voltage output from the comparator results of the comparison sub-circuits. Id.
                                                     16 at 225, 374; Ex. W (Astronics ’487 Patent), Fig. 1, 2:58-67, 4:47-58, 3:5-8. These
                                                     17 features of the Infringing Products relate to at least claim elements [1.b] and [9.c] as
                                                     18 shown by the exemplary infringement claim charts attached as Exhibit S.
                                                     19         43.   Defendants’ infringement of the ’479 patent is confirmed in part by
                                                     20 U.S. Patent No. 8,917,487, assigned to Defendant ATS (“Astronics ’487 Patent”)
                                                     21 and attached as Exhibit W. The Astronics ’487 patent, which was filed many years
                                                     22 after Teradyne’s Asserted Patent, is titled “method and circuit for detecting and
                                                     23 providing protection against an overvoltage condition” and describes and depicts
                                                     24 circuitry for overvoltage detection and protection. On information and belief, the
                                                     25 overvoltage circuit disclosed in the Astronics ’487 Patent is practiced by the
                                                     26 Infringing Products. The Astronics ’487 Patent issued on December 23, 2014.
                                                     27 Product documentation from 2014 for the Infringing Products advertises “Robust
                                                     28 protection circuitry,” “Real-time over-voltage detection and protection on each

                                                                                                   18
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 19 of 40 Page ID #:930




                                                      1 channel,” and “Overvoltage Shutdown,” and describe the overvoltage shutdown
                                                      2 feature as “Patent Pending.” Ex. T (Talon InstrumentsTM T940 Data Sheet) at 2-3,
                                                      3 Fig. 1. After the Astronics ’487 patent issued, product documentation for the
                                                      4 Infringing Products was changed to describe the same overvoltage shutdown feature
                                                      5 as “Patented.” Ex. U (PXIe-6943 Data Sheet) at 2-3, Fig. 1. In addition, the
                                                      6 Astronics website advertises “2014 – Patent, Overvoltage protection” on its
                                                      7 “Awards” page. See Ex. X (Astronics Test Systems: Awards on astronics.com) at 1.
                                                      8 On information and belief, the Astronics ’487 patent is the 2014 overvoltage
                                                      9 protection patent referenced on Defendants’ website and the patent that corresponds
                                                     10 to Defendants’ “Patented” overvoltage technology in the Infringing Products. The
                                                     11 exemplary infringement claim charts attached as Exhibit S reflect that referenced
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 limitations of at least claims 1 and 9 would be met by practicing the Astronics ’487
                                                     13 Patent.
                              SUITE 2100




                                                     14         44.   In addition to directly infringing the ’479 patent, Defendants have
                                                     15 intentionally induced and continue to induce infringement of at least claims 1 and 9
                                                     16 of the ’479 Patent in violation of 35 U.S.C. § 271(b) by actively and knowingly
                                                     17 inducing, directing, causing, and encouraging others, including but not limited to
                                                     18 customers and end users, to use the Infringing Products in the United States without
                                                     19 Teradyne’s authorization or license by, among other things, providing instructions,
                                                     20 manuals, services, and technical assistance relating to the installation, set-up, use,
                                                     21 operation, and maintenance of the Infringing Products, with knowledge and specific
                                                     22 intention that such products will be used to infringe the ’479 patent.
                                                     23         45.   Defendants’ affirmative acts show that Defendants knew or were
                                                     24 willfully blind to their inducement of infringement by others, including but not
                                                     25 limited to: (1) advertising in public, and marketing features and benefits of, the
                                                     26 Infringing Products, including data sheets touting the Infringing Products’ real-time
                                                     27 over-voltage detection and protection features; (2) promoting the adoption and use
                                                     28 of the Infringing Products and their real-time over-voltage detection and protection

                                                                                                    19
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 20 of 40 Page ID #:931




                                                      1 features; and (3) providing instructions on how to use the Infringing Products,
                                                      2 including by supplying user manuals for the Infringing Products.
                                                      3          46.         For example, in a promotional data sheet for their PXIe-6943 50 MHz
                                                      4 Digital Test Instrument (the “Astronics PXIe-6943 Data Sheet”), a copy of which is
                                                      5 attached hereto as Exhibit U, Defendants promoted their “Overvoltage Shutdown”
                                                      6 features:
                                                      7                                                            Low Power Mode:
                                                                                                                                                   Robust Cooling:
                                                                                Power Supply Monitor:          Unused Channels Powered
                                                                                                                                                Multi-Fin Heatsink for
                                                                               Verifies Operation of the         Down to a Low-Power
                                                      8                       Internal Digital Bias Power           "Green Mode"
                                                                                                                                                 Maximum Cooling of
                                                                                                                                                       Devices
                                                                                         Supply

                                                      9                                                                                                                          DEVICE UNDER
                                                                                                                                                                                     TEST
                                                                                                                                                                                 WITH FAILURE
                                                               PXI Eapto:c

                                                     10          BACK -
                                                                 PLANE




                                                     11
                     LOS ANGELES, CALIFORNIA 90071




                                                                                                                                                                         CLUMP
DYKEMA GOSSETT LLP




                                                                ROWEK                                               CC
                       333 SOUTH GRAND AVENUE




                                                                                                                                                                  OV              ISOLATION

                                                     12         SUP'LY                                              VC                                          ALARM               RELAY




                                                     13
                              SUITE 2100




                                                                Overcurrent Shutdown:                                                                            Overvoltage Shutdown:
                                                                                                  Per Channel Current/
                                                     14         PXI Backplane Current
                                                              Fused to Protect Backplane             Voltage Clamp:
                                                                                                                                     Thermal Shutdown:
                                                                                                                                  Temperature Measured on
                                                                                                                                                               Patented Fast (25 us Typical)
                                                                                                                                                                    Shutdown Circuit
                                                                     Connectors                 Programmable Alarm at a               Each Device with            AND Diode Clamping
                                                     15                                        DC or AC Level too High for
                                                                                                  Device Being Tested
                                                                                                                                    Programmable Alarm



                                                     16     Figure 1: Built-in Protection

                                                     17          47.         Defendants took the above actions intending to cause infringing acts by
                                                     18 others.
                                                     19          48.         Defendants have had knowledge of the ’479 Patent since at least
                                                     20 February 28, 2014, and have known that the actions of users of the Infringing
                                                     21 Products constitute infringement of at least claims 1 and 9 of the ’479 Patent.
                                                     22 Moreover, the Complaint filed on March 23, 2020 by Teradyne and courtesy copy
                                                     23 provided to Astronics via a March 27, 2020 letter from John Wood to James Mulato
                                                     24 also informed Defendants that they were infringing the ’479 Patent.
                                                     25          49.         On information and belief, Defendants have also had knowledge,
                                                     26 obtained through common customers, that the Infringing Products infringe
                                                     27 Teradyne’s intellectual property, including the ’479 Patent. Teradyne informed its
                                                     28 customers of the infringing nature of Defendants’ Infringing Products, and on

                                                                                                                             20
                                                                                                            FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 21 of 40 Page ID #:932




                                                      1 information and belief, that information was communicated to Defendants by such
                                                      2 common customers, including without limitation the U.S. Air Force, U.S. Navy, and
                                                      3 various government contractors working on, for example, the Global Minuteman
                                                      4 Automatic Test System (GMATS).
                                                      5         50.   Defendants also had knowledge of the ’479 Patent and their
                                                      6 infringement thereof through certain sales representatives who worked for both
                                                      7 Teradyne and Defendants. On information and belief, these representatives were
                                                      8 aware of the infringing nature of Defendants’ PXIe and VXI series test instruments,
                                                      9 and yet sold them for use in place of Teradyne’s test equipment at Defendants’
                                                     10 direction and with the encouragement of Defendants. On information and belief,
                                                     11 information regarding the infringing nature of Defendants’ activities was
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 communicated to Defendants by those sales representatives.
                                                     13         51.   At a minimum, these facts, coupled with the competitive relationship
                              SUITE 2100




                                                     14 between Teradyne and Defendants, show that Defendants were willfully blind to the
                                                     15 ’479 Patent and their infringement thereof.
                                                     16         52.   Defendants have also contributorily infringed and continue to
                                                     17 contributorily infringe the ’479 Patent in violation of 35 U.S.C. § 271(c) by offering
                                                     18 for sale and selling the Infringing Products in this judicial district and elsewhere in
                                                     19 the United States, knowing them to be especially made or especially adapted for
                                                     20 practicing at least claims 1 and 9 of the ’479 Patent and not a staple article or
                                                     21 commodity of commerce suitable for substantial non-infringing use. As described
                                                     22 in Paragraphs 38-43 and the claim charts attached as Exhibit S, publicly available
                                                     23 product documentation shows that Defendants’ Infringing Products practice each
                                                     24 element of at least claims 1 and 9 of the ’479 Patent. On information and belief,
                                                     25 Defendants’ customers using the Infringing Products infringe these claims when
                                                     26 using the Infringing Products in their ordinary course and in the manner intended by
                                                     27 Defendants, and the Infringing Products cannot be used in a substantial non-
                                                     28 infringing manner. Defendants have and had knowledge of the ’479 Patent and the

                                                                                                    21
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 22 of 40 Page ID #:933




                                                      1 infringing nature of the Infringing Products; at a minimum, Defendants were
                                                      2 willfully blind to the ’479 Patent and that the Infringing Products are especially
                                                      3 made or adapted for practicing at least claims 1 and 9 of the ’479 Patent.
                                                      4         53.   Defendants’ acts of direct and indirect infringement are willful, as
                                                      5 Defendants had actual knowledge of the ’479 patent and their alleged infringement
                                                      6 thereof at least as of February 28, 2014 (the date Astronics Corporation acquired
                                                      7 DME) and knew, were willfully blind of, or should have known, that making,
                                                      8 having made, using, offering to sell, selling, and/or importing into the United States
                                                      9 the Infringing Products would infringe the ’479 patent. Less than a year later, on
                                                     10 February 10, 2015, Teradyne sent a letter to Defendants reminding them of
                                                     11 Teradyne’s intellectual property rights, including the ’479 Patent. Ex. R (2015
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 Notice Letters to Astronics) at 2-3. A month after that, Teradyne sent a follow-up
                                                     13 letter on March 9, 2015, seeking acknowledgement from Defendants that they
                              SUITE 2100




                                                     14 would respect Teradyne’s intellectual property rights, including specifically with
                                                     15 respect to the Talon InstrumentsTM line. Id. at 1. But Defendants ignored both
                                                     16 letters, and continued to make, have made, use, offer to sell, sell, and/or import the
                                                     17 Infringing Products. Even after the March 2020 filing of the Complaint,
                                                     18 Defendants’ actions continue unabated. Defendants’ actions, given Teradyne’s
                                                     19 multiple letters, Teradyne’s competitive relationship with Defendants, and
                                                     20 Defendants’ prior access to and copying of Teradyne’s products, represent egregious
                                                     21 conduct rising to the level of willful infringement.
                                                     22         54.   As a result of Defendants’ infringement, Teradyne has suffered and will
                                                     23 continue to suffer damages. Additionally, as a result of Defendants’ infringement,
                                                     24 Teradyne has suffered and will continue to suffer additional irreparable harm for
                                                     25 which there is no adequate remedy at law. For example and without limitation,
                                                     26 Teradyne and Defendants are direct competitors in the automated testing space, and
                                                     27 Defendants’ continued infringement of the ’479 Patent causes harm to Teradyne in
                                                     28 the form of price erosion, loss of goodwill, loss of competitive position, loss of

                                                                                                   22
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 23 of 40 Page ID #:934




                                                      1 market share, damage to reputation, loss of business opportunities, and direct and
                                                      2 indirect unfair competition. Monetary damages are insufficient to compensate
                                                      3 Teradyne for these harms, and Teradyne is entitled to preliminary and/or permanent
                                                      4 injunctive relief restraining Defendants, their officers, agents, employees, and all
                                                      5 persons acting in concert with them from engaging in further acts of infringement as
                                                      6 described herein.
                                                      7        55.    Defendants committed these acts of infringement without license or
                                                      8 authorization from Teradyne. On information and belief, none of these acts of
                                                      9 patent infringement was performed with the authorization or consent of the United
                                                     10 States Government or any agency thereof.
                                                     11        56.    Defendants will continue to infringe unless this Court enjoins
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 Defendants and their agents, servants, employees, representatives, and all other
                                                     13 acting in active concert with them from infringing the ’479 patent.
                              SUITE 2100




                                                     14        57.    This case is an “exceptional” case within the meaning of 35 U.S.C.
                                                     15 § 285, and Teradyne is entitled to an award of attorneys’ fees.
                                                     16                                  COUNT II
                                                                                  COPYRIGHT INFRINGEMENT
                                                     17
                                                     18        58.    Teradyne incorporates by reference each of the allegations contained in
                                                     19 the foregoing paragraphs as though fully set forth herein.
                                                     20        59. Teradyne is, and at all relevant times has been, the author and owner of
                                                     21 all U.S. copyright rights in each of the Teradyne APIs and the Teradyne DLLs
                                                     22 (collectively, the “Teradyne Works”), each of which is an original work of
                                                     23 authorship and comprises copyrightable subject matter under the copyright laws of
                                                     24 the United States, 17 U.S.C. §§ 101 et seq.
                                                     25        60.    Teradyne is the owner of all right, title, and interest to the U.S.
                                                     26 registrations for each of the Teradyne Works, as set forth in paragraph 24-25 above
                                                     27 and Exhibits N and O hereto.
                                                     28

                                                                                                    23
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 24 of 40 Page ID #:935




                                                      1        61.    As the exclusive owner of the Teradyne Works, Teradyne enjoys the
                                                      2 exclusive right to, among other things, reproduce the Teradyne Works, prepare
                                                      3 derivative works based upon the Teradyne Works, and distribute copies of the
                                                      4 Teradyne Works. 17 U.S.C. §§ 101, 106.
                                                      5        62.    On information and belief, Defendants knew or were willfully blind to
                                                      6 the fact that that each of the Teradyne Works was Teradyne’s proprietary
                                                      7 intellectual property, and that licenses, including the Teradyne Software License
                                                      8 Agreement (“SLA”), were required to use those works. Defendants obtained this
                                                      9 knowledge through shared customers, their employees who formerly were Teradyne
                                                     10 employees (including former Teradyne engineers and sales managers), and/or the
                                                     11 two companies they acquired, EADS and DME. As described in Paragraph 37,
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 Teradyne sent letters to EADS and Astronics asserting that certain Teradyne
                                                     13 software, including its CShell Library, was protected by copyright. E.g., Ex. R
                              SUITE 2100




                                                     14 (2015 Notice Letters to Astronics). DME also received and agreed to the SLA.
                                                     15 Ex. Y (DME Purchase Order and Terms) at 3, 9. Additionally, the SLA was posted
                                                     16 on Teradyne’s website, and therefore was publicly accessible. Ex. Z (SLA
                                                     17 Template), available at https://www.teradyne.com/wp-
                                                     18 content/uploads/2020/02/Software-License-Agreement_Teradyne-Defense-
                                                     19 Aerospace.pdf.
                                                     20        63.    On information and belief, Defendants had access to each of the
                                                     21 Teradyne Works, including through DME, EADS, and Teradyne’s and Defendants’
                                                     22 mutual clients, customers, and end users. For example, DME licensed the M9-Series
                                                     23 Software License, which included the M9-Series, DTB, and CShell APIs. Ex. Y
                                                     24 (DME Purchase Order and Terms) at 3, 5. Additionally, EADS had access to the
                                                     25 M9-Series, CSi Diagnostics, DTB, and CShell APIs through its work on the USAF
                                                     26 B-1B program. DME and EADS also had access to the M9-Series, CSi Diagnostics,
                                                     27 DTB, and CShell DLLs. Astronics also had access through former Teradyne
                                                     28 employees, including John French, a design former design engineer familiar with

                                                                                                  24
                                                                                      FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 25 of 40 Page ID #:936




                                                      1 Teradyne’s test instruments and software, including the M9-Series, CSi Diagnostics,
                                                      2 CShell, and DTB APIs and DLLs.
                                                      3         64.   On information and belief, despite the fact that most or all of the
                                                      4 relevant information is exclusively within the possession and control of Defendants,
                                                      5 Defendants’ own public statements and documentation, as well as reports from
                                                      6 mutual customers, show that Defendants intentionally copied original, protectable
                                                      7 expression in the Teradyne Works without authorization, including to develop and
                                                      8 support their own Infringing Products, rendering software for those products
                                                      9 identical or substantially similar to the Teradyne Works.
                                                     10         65.   For example and without limitation, in the Astronics PXIe-6943 Data
                                                     11 Sheet, Defendants state that they offer the “PXIe-6943-TC-M9: TerM9 Library
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 including Binary Reader,” indicating that, on information and belief, in the software
                                                     13 for the PXIe series of digital test instruments, Defendants have either entirely or
                              SUITE 2100




                                                     14 partially copied, and thereby infringed, Teradyne’s M9-Series APIs and Teradyne’s
                                                     15 M9-Series DLLs. Ex. U at 6.
                                                     16         66.   The Astronics PXIe-6943 Data Sheet further states that it offers the
                                                     17 “PXIe-6943-TC-DTB: Binary Reader for DTB and Diagnostic files,” indicating
                                                     18 that, on information and belief, in the software for the PXIe series of digital test
                                                     19 instruments, Defendants have either entirely or partially copied, and thereby
                                                     20 infringed, Teradyne’s DTB APIs and Teradyne’s DTB DLLs. Id.
                                                     21         67.   A data sheet for the Talon Instruments T940 (the “Astronics VXI Data
                                                     22 Sheet”) states that the product includes the “M9 Series Code” and “C-Callable
                                                     23 Legacy API,” further indicating that, on information and belief, in the software for
                                                     24 the VXI series of digital test instruments, Defendants have either entirely or partially
                                                     25 copied, and thereby infringed, Teradyne’s M9-Series, CSi Diagnostics, and CShell
                                                     26 APIs, as well as Teradyne’s corresponding DLLs. Ex. T (Talon InstrumentsTM T940
                                                     27 Data Sheet) at 4.
                                                     28

                                                                                                    25
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 26 of 40 Page ID #:937




                                                      1         68.   Beyond Defendants’ statements indicating that they have copied
                                                      2 Teradyne’s software, in the Astronics PXIe-6943 Data Sheet, Defendants also state
                                                      3 the following:
                                                      4         Digital Functional Language (DFL)
                                                      5         The optional DFL provides a high-level programming interface to the
                                                                PXIe-6943, providing seamless use of the PXIe-6943 with legacy test
                                                      6         programs. This interface enables the PXIe-6943 to emulate the
                                                                legacy system characteristics without changing the underlying C
                                                      7         program that executes the digital test.
                                                      8 Ex. U at 3 (emphasis added).
                                                      9         69.   On information and belief, Defendants’ claims about legacy system
                                                     10 emulation and the legacy program compatibility of their PXIe-6943 product indicate
                                                     11 that Defendants developed software that allows their test equipment to operate with
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 customer test programs in the same manner as Teradyne’s own test equipment. On
                                                     13 information and belief, these claims indicate that the software for the PXIe series of
                              SUITE 2100




                                                     14 digital test instruments either entirely or partially copies Teradyne’s copyrighted
                                                     15 M9-Series, CSi Diagnostics, DTB, and CShell APIs as well as their corresponding
                                                     16 DLLs. Defendants’ full or partial copying of Teradyne’s copyrighted M9-Series,
                                                     17 CSi, DTB, and CShell APIs and their corresponding DLLs constitutes copyright
                                                     18 infringement.
                                                     19         70.   For instance, to make Defendants’ test equipment compatible with
                                                     20 legacy test programs written for Teradyne’s M9-Series Diagnostics API, on
                                                     21 information and belief, Defendants’ software for that equipment impermissibly
                                                     22 copies that Teradyne API, including its header files, and its corresponding DLL.
                                                     23         71.   On information and belief, Defendants also impermissibly made copies
                                                     24 of the Teradyne Works (including, for example, from copies licensed to DME
                                                     25 and/or EADS) to develop their own test equipment and to write their own software,
                                                     26 including the software interface for its test equipment.
                                                     27         72.   By their actions alleged above, on information and belief, and as
                                                     28 Teradyne believes discovery will prove, Defendants have infringed, currently

                                                                                                   26
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 27 of 40 Page ID #:938




                                                      1 infringe, and will continue to infringe, Teradyne’s copyright rights in each of the
                                                      2 Teradyne Works, including by creating, reproducing, and distributing the Infringing
                                                      3 Products.
                                                      4        73.    Defendants committed these acts of infringement without license or
                                                      5 authorization from Teradyne. On information and belief, none of these acts of
                                                      6 copyright infringement was performed with the authorization or consent of the
                                                      7 United States Government or any agency or department thereof.
                                                      8        74.    On information and belief, Defendants’ infringement is and has been
                                                      9 deliberate, willful, and in disregard of Teradyne’s rights, and is and has been
                                                     10 committed for the purpose of commercial gain.
                                                     11        75.    Because of Defendants’ unlawful activities, Teradyne has suffered and
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 will continue to suffer irreparable harm for which there is no adequate remedy at
                                                     13 law. For example and without limitation, Teradyne and Defendants are direct
                              SUITE 2100




                                                     14 competitors in the automation testing space, and Defendants’ continued
                                                     15 infringement of Teradyne’s copyright rights in the Teradyne Works has caused and
                                                     16 is continuing to cause harm to Teradyne in the form of price erosion, loss of
                                                     17 goodwill, loss of competitive position, loss of market share, damage to reputation,
                                                     18 and loss of business opportunities. In particular, on information and belief,
                                                     19 Defendants’ infringement has led and will lead customers who already have
                                                     20 Teradyne test equipment to purchase Defendants’ equipment instead of new
                                                     21 Teradyne equipment because Astronics’ equipment works with customers’ legacy
                                                     22 test programs (by copying Teradyne’s software) and is available at a lower price
                                                     23 point (because Astronics did not need to incur the cost of independently developing
                                                     24 comparable equipment and/or software). Accordingly, in addition to all other
                                                     25 remedies to which it is entitled, Teradyne is entitled to preliminary and/or
                                                     26 permanent injunctive relief restraining Defendants, their officers, agents, employees,
                                                     27 and all persons acting in concert with them from engaging in further acts of
                                                     28 copyright infringement as described herein.

                                                                                                   27
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 28 of 40 Page ID #:939




                                                      1         76.    Additionally, as a direct and proximate result of Defendants’ copyright
                                                      2 infringement, Teradyne has suffered and will continue to suffer monetary loss.
                                                      3 Accordingly, Teradyne is also entitled to recover from Defendants the damages it
                                                      4 has suffered and will continue to suffer as a result of Defendants’ infringement in
                                                      5 actual amounts to be proven at trial and including, but not limited to, any and all
                                                      6 gains, profits, and advantages Defendants have obtained as a result of their
                                                      7 infringement. In the alternative, and where appropriate, Teradyne is entitled to
                                                      8 statutory damages pursuant to 17 U.S.C. § 504(c).
                                                      9                                  COUNT III
                                                                               INDUCING BREACH OF CONTRACT
                                                     10
                                                                77.    Teradyne incorporates by reference each of the allegations contained in
                                                     11
                     LOS ANGELES, CALIFORNIA 90071




                                                          the foregoing paragraphs as though fully set forth herein.
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                                78.    Teradyne’s customers purchased licenses to software from Teradyne
                                                     13
                              SUITE 2100




                                                          (“Teradyne Software”) pursuant to a Software License Agreement (“SLA”) and
                                                     14
                                                          agreed to be bound by those agreements. Among other things, Teradyne’s
                                                     15
                                                          customers agreed that Teradyne Software is licensed only for use with Teradyne’s
                                                     16
                                                          systems and equipment, and not those of third parties such as Defendants. Ex. Z
                                                     17
                                                          (SLA Template) ¶1. For example the SLA agreed to by DME, Ex. Y (DME
                                                     18
                                                          Purchase Order and Terms) at 9 (¶1), stated that Teradyne Software was “for use
                                                     19
                                                          only with the specific test system or equipment for which it is authorized by
                                                     20
                                                          Teradyne,” while the SLA agreed to by Anteon on behalf of the Air Force, Ex. AA
                                                     21
                                                          (Anteon SLA) ¶1,3 stated that Teradyne Software could be used “only with the
                                                     22
                                                          specific system or systems for which it is authorized (designated by serial number or
                                                     23
                                                          other designation acceptable to Teradyne)”.
                                                     24
                                                     25
                                                     26
                                                        3
                                                          Due to confidentiality concerns, Teradyne has omitted from the First Amended
                                                     27 Complaint the purchase order and other confidential terms and documents from this
                                                        agreement with Anteon. However, it includes a copy of the Software License
                                                     28 Agreement to which Anteon agreed.

                                                                                                   28
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 29 of 40 Page ID #:940




                                                      1        79.    On information and belief, Defendants knew of or were willfully blind
                                                      2 to the existence of the SLA and had access to such knowledge at least through
                                                      3 shared customers and Defendants’ employees who were former Teradyne
                                                      4 employees and familiar with Teradyne’s sales and licensing practices, EADS, and/or
                                                      5 DME. Through these shared customers and former Teradyne employees, Defendants
                                                      6 also were aware of the SLA and its applicability to Teradyne Software. On
                                                      7 information and belief, Defendants were also aware of the contents of Teradyne’s
                                                      8 website, which included a publicly available copy of the SLA. Ex. Z (SLA
                                                      9 Template) ¶1. Defendants at all relevant times knew or were willfully blind to the
                                                     10 fact that Teradyne’s customers were bound by the SLA.
                                                     11        80.    Teradyne has performed all conditions, covenants, and promises
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 required on its part to be performed in accordance with the SLA.
                                                     13        81.    Defendants intentionally caused Teradyne’s customers, including but
                              SUITE 2100




                                                     14 not limited to the U.S. Air Force and U.S. Navy, to breach their obligations under
                                                     15 the SLA as alleged herein. Defendants developed, marketed, sold, and supported
                                                     16 test systems and/or equipment, including but not limited to Defendants’ PXIe and
                                                     17 VXI series products, that were designed and marketed in part to be compatible and
                                                     18 used with Teradyne Software. For example, Defendants designed their test systems
                                                     19 and/or equipment to “emulate the legacy system characteristics without changing the
                                                     20 underlying C program that executes the digital test” as described in the Astronics
                                                     21 PXIe-6943 Data Sheet. Ex. U at 3. On information and belief, one customer
                                                     22 workflow induced by Defendants involves the customer’s unauthorized use of
                                                     23 licensed Teradyne TPS Converter Studio software for test generation to target non-
                                                     24 Teradyne equipment. Some customer tests are in Teradyne’s LSeries programming
                                                     25 language, and must be converted into C code that, when executed, calls the
                                                     26 Teradyne CShell API to interface with test equipment. On information and belief,
                                                     27 Defendants developed, marketed, sold, and supported replacement test equipment,
                                                     28 including Defendants PXIe and VXI products, for use with customer tests that are

                                                                                                  29
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 30 of 40 Page ID #:941




                                                      1 converted using Teradyne’s TPS Converter Studio, in violation of the SLA. On
                                                      2 information and belief, in at least some instances the customer workflow induced by
                                                      3 Defendants further involves the customer’s unauthorized use of a licensed Teradyne
                                                      4 CShell software component to target non-Teradyne equipment, in violation of the
                                                      5 SLA, for test execution using an M9-Series driver replacement. Defendants
                                                      6 marketed and sold their PXIe and VXI products to Teradyne’s customers and
                                                      7 supported their use with Teradyne Software in order to migrate Teradyne’s
                                                      8 customers away from Teradyne products.
                                                      9        82.    On information and belief, Defendants accomplished this scheme by
                                                     10 improperly using confidential and proprietary information and documents of
                                                     11 Teradyne.
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12        83.    These independently wrongful acts caused Teradyne’s customers to
                                                     13 breach the SLA by using Teradyne Software with Defendants’ test systems and/or
                              SUITE 2100




                                                     14 equipment for which it has not been authorized by Teradyne.
                                                     15        84.    As a proximate result of Defendants’ conduct and the resulting
                                                     16 breaches of the SLA by Teradyne’s customers, Teradyne suffered damages in an
                                                     17 amount to be proven at trial.
                                                     18        85.    The aforementioned acts of Defendants were willful, oppressive, and
                                                     19 malicious. Teradyne is therefore entitled to punitive damages in an amount to be
                                                     20 proven at trial.
                                                     21                          COUNT IV
                                                           INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS
                                                     22
                                                     23        86.    Teradyne incorporates by reference each of the allegations contained in
                                                     24 the foregoing paragraphs as though fully set forth herein.
                                                     25        87. Teradyne’s customers purchased licenses to Teradyne Software
                                                     26 pursuant to a SLA and agreed to be bound by a SLA. Supra ¶ 78. Pursuant to these
                                                     27 agreements, all of Teradyne’s customers in the relevant time frame agreed that
                                                     28 Teradyne Software is licensed only for use with Teradyne’s systems and equipment,

                                                                                                  30
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 31 of 40 Page ID #:942




                                                      1 and not those of third parties such as Defendants See, e.g., Ex. Z (SLA Template)
                                                      2 ¶1; Ex. Y (DME Purchase Order and Terms) at 9 (¶1); Ex. AA (Anteon SLA) at 11
                                                      3 (¶1).
                                                      4         88.   On information and belief, Defendants knew of or were willfully blind
                                                      5 to the SLA and had access to such knowledge at least through shared customers and
                                                      6 Defendants’ employees who were former Teradyne employees familiar with
                                                      7 Teradyne’s sale and licensing practices, EADS, and/or DME. Through these shared
                                                      8 customers and former Teradyne employees, Defendants also were aware of the SLA
                                                      9 and its applicability to Teradyne Software. On information and belief, Defendants
                                                     10 were also aware of the contents of Teradyne’s website, which included a publicly
                                                     11 available copy of the SLA. Ex. Z (SLA Template) ¶1. Defendants at all relevant
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 times knew or were willfully blind to the fact that Teradyne’s customers were bound
                                                     13 by the SLA.
                              SUITE 2100




                                                     14         89.   Teradyne has performed all conditions, covenants, and promises
                                                     15 required on its part to be performed in accordance with the SLA.
                                                     16         90.   Defendants intentionally caused Teradyne’s customers, including but
                                                     17 not limited to the U.S. Air Force and U.S. Navy, to breach their obligations under
                                                     18 the SLA as alleged herein. Defendants developed, marketed, sold, and supported
                                                     19 test systems and/or equipment, including but not limited to Defendants’ PXIe and
                                                     20 VXI series products, that were designed and marketed in part to be compatible and
                                                     21 used with Teradyne Software. For example, Defendants designed their test systems
                                                     22 and/or equipment to “emulate legacy system characteristics without changing the
                                                     23 underlying C program that executes the digital test” as described in the Astronics
                                                     24 PXIe-6943 Data Sheet. Ex. U at 3. On information and belief, one customer
                                                     25 workflow intentionally caused by Defendants involves the customer’s unauthorized
                                                     26 use of licensed Teradyne TPS Converter Studio software for test generation to target
                                                     27 non-Teradyne equipment. Some customer tests are in Teradyne’s LSeries
                                                     28 programming language, and must be converted into C code that, when executed,

                                                                                                  31
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 32 of 40 Page ID #:943




                                                      1 calls the Teradyne CShell API to interface with test equipment. On information and
                                                      2 belief, Defendants developed, marketed, sold, and supported replacement test
                                                      3 equipment, including Defendants PXIe and VXI products, for use with customer
                                                      4 tests that are converted using Teradyne’s TPS Converter Studio, in violation of the
                                                      5 SLA. On information and belief, in at least some instances the customer workflow
                                                      6 intentionally caused by Defendants further involves the customer’s unauthorized use
                                                      7 of a licensed Teradyne CShell software component to target non-Teradyne
                                                      8 equipment, in violation of the SLA, for test execution using an M9-Series driver
                                                      9 replacement. Defendants marketed and sold their PXIe and VXI products to
                                                     10 Teradyne’s customers and supported their use with Teradyne Software in order to
                                                     11 migrate Teradyne’s customers away from Teradyne products.
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12         91.    On information and belief, Defendants accomplished this scheme by
                                                     13 improperly using confidential and proprietary information and documents of
                              SUITE 2100




                                                     14 Teradyne.
                                                     15         92.    These independently wrongful acts caused Teradyne’s customers to
                                                     16 breach the SLA by using Teradyne Software with Defendants’ test systems and/or
                                                     17 equipment, actions which have not been authorized by Teradyne.
                                                     18         93.    As a proximate result of Defendants’ conduct, and the resulting
                                                     19 breaches of the SLA by Teradyne’s customers, Teradyne suffered damages in an
                                                     20 amount to be proven at trial.
                                                     21         94.    The aforementioned acts of Defendants were willful, oppressive, and
                                                     22 malicious. Teradyne is therefore entitled to punitive damages in an amount to be
                                                     23 proven at trial.
                                                     24                                COUNT V
                                                                      INTENTIONAL INTERFERENCE WITH PROSPECTIVE
                                                     25
                                                                                ECONOMIC ADVANTAGE
                                                     26
                                                                95.    Teradyne incorporates by reference each of the allegations contained in
                                                     27
                                                          the foregoing paragraphs as though fully set forth herein.
                                                     28

                                                                                                   32
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 33 of 40 Page ID #:944




                                                      1        96.    Teradyne had, and has, an expectancy in continuing and advantageous
                                                      2 economic relationships with current and prospective purchasers and licensees of
                                                      3 Teradyne electronics testing equipment, software, and support services.
                                                      4        97.    For example, Teradyne has longstanding relationships with the U.S.
                                                      5 Army for the Global Minuteman Automatic Test System (GMATS). These
                                                      6 relationships held a probable future economic benefit and advantage to Teradyne in
                                                      7 the form of profitable support services, software licenses, and sales of electronics
                                                      8 testing equipment.
                                                      9        98.    Defendants knew of or were willfully blind to the existence of these
                                                     10 relationships and the reliance of Teradyne’s customers on Teradyne’s hardware and
                                                     11 software to create and support reliable test systems, including customers’
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 development of legacy test programs through Teradyne’s software.
                                                     13        99.    Defendants intentionally engaged in the independently wrongful
                              SUITE 2100




                                                     14 conduct described above to interfere with and disrupt these relationships. In
                                                     15 particular, Defendants intentionally interfered with Teradyne’s business
                                                     16 relationships, including by inducing customers to breach their contracts by using
                                                     17 Teradyne’s software in a manner unauthorized by the SLA. E.g., supra ¶¶ 81, 90.
                                                     18 Defendants’ wrongful interference with Teradyne’s current customer contracts also
                                                     19 interfered with Teradyne’s prospective economic advantage in continuing its
                                                     20 relationships with those customers, including by interfering with Teradyne’s
                                                     21 opportunity to provide support services and maintenance for its current contracts
                                                     22 and by interfering with Teradyne’s opportunity to renew or enter new contracts with
                                                     23 these customers.
                                                     24        100. Defendants further engaged in a scheme to develop hardware and
                                                     25 software that could replace Teradyne’s products. On information and belief, as part
                                                     26 of this scheme and in order to analyze the capabilities and behavior of Teradyne’s
                                                     27 technology and to guide and measure Defendants’ own progress in developing their
                                                     28 products, Defendants accessed and used Teradyne’s test equipment and software

                                                                                                   33
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 34 of 40 Page ID #:945




                                                      1 licensed to Teradyne’s customers without Teradyne’s authorization and in violation
                                                      2 of the SLA. On information and belief, Defendants then sold their lower-cost test
                                                      3 equipment and software to Teradyne’s current and potential customers, causing both
                                                      4 existing and potential customers to contract with Astronics instead of Teradyne for
                                                      5 sales of or licenses to electronics testing equipment, software, and support services.
                                                      6        101. On information and belief, Defendants also relied on confidential
                                                      7 knowledge and insight gained from former Teradyne employees, including David
                                                      8 Early, Steve Fairbanks, Pat Griffin, and Gary Tilley , who previously worked in
                                                      9 Teradyne’s Defense and Aerospace group and had intimate knowledge of
                                                     10 Teradyne’s customer relationships and its sales and license practices. On
                                                     11 information and belief, Defendants used this knowledge and insight to convert
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 Teradyne’s current and potential customers to Astronics’ test equipment.
                                                     13        102.    On information and belief, Defendants also used Teradyne’s
                              SUITE 2100




                                                     14 confidential and proprietary information, obtained through Teradyne’s customers
                                                     15 and former Teradyne employees familiar with Teradyne’s software, proprietary
                                                     16 programming language, and proprietary data formats, in violation of their duties of
                                                     17 confidentiality, to develop hardware and software that could operate with customer
                                                     18 test programs in the same manner as Teradyne’s own test equipment.
                                                     19        103. As a result of Defendants’ acts, these relationships actually have been
                                                     20 disrupted, causing current and prospective customers to contract with Defendants
                                                     21 instead of Teradyne for sales of or licenses to electronics testing equipment,
                                                     22 software, and support services. For example, Defendants—rather than Teradyne—
                                                     23 were awarded the GMATS Technical Refresh, despite Teradyne’s longstanding
                                                     24 involvement and significant investment in developing, updating and supporting
                                                     25 GMATS.
                                                     26        104. As a proximate result of Defendants’ conduct, Teradyne suffered
                                                     27 damages in an amount to be proven at trial, including but not limited to loss of
                                                     28

                                                                                                   34
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 35 of 40 Page ID #:946




                                                      1 profits from sales or licenses to current and potential customers of electronics testing
                                                      2 equipment, software, and support services.
                                                      3        105. Unless Defendants are restrained by appropriate injunctive relief, their
                                                      4 actions are likely to recur and will cause Teradyne irreparable injury for which there
                                                      5 is no adequate remedy at law.
                                                      6        106. The aforementioned acts of Defendants were willful, oppressive, and
                                                      7 malicious. Teradyne is therefore entitled to punitive damages in an amount to be
                                                      8 proven at trial.
                                                      9                            COUNT VII
                                                     10         VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW
                                                     11        107. Teradyne incorporates by reference each of the allegations contained in
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 the foregoing paragraphs as though fully set forth herein.
                                                     13        108. Defendants engaged in a successful campaign to take business from
                              SUITE 2100




                                                     14 Teradyne by developing, marketing, selling, and supporting digital test instruments
                                                     15 that were designed in part to emulate and be used with Teradyne Software.
                                                     16        109. Defendants unlawfully interfered with Teradyne’s relationship with
                                                     17 future customers, including by relying on confidential information concerning
                                                     18 Teradyne’s customer relations and sales practices provided by former Teradyne
                                                     19 employees. Defendants used this information to target Teradyne’s prospective
                                                     20 economic relationships to prevent Teradyne from continuing to provide support and
                                                     21 upgrade its customers existing test systems.
                                                     22        110. Defendants also caused Teradyne’s customers to breach the SLA with
                                                     23 Teradyne as alleged herein, including by using the customers’ existing, licensed
                                                     24 copies of Teradyne’s software in an unauthorized manner. Defendants wrongfully
                                                     25 used their own digital test instruments and Teradyne Software to induce further
                                                     26 breach of contract by leading Teradyne’s licensees to use Teradyne’s software in an
                                                     27 unauthorized manner.
                                                     28

                                                                                                   35
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 36 of 40 Page ID #:947




                                                      1        111. Defendants also willfully and maliciously used Teradyne’s confidential
                                                      2 and proprietary information and documents to develop and support competing
                                                      3 digital test instruments, including but not limited to Defendants’ PXIe and VXI
                                                      4 series products, to the benefit of Defendants and detriment of Teradyne as alleged
                                                      5 herein.
                                                      6        112. On information and belief, Defendants also engaged in fraudulent
                                                      7 business acts by claiming to be able to run “legacy test programs” and “to emulate
                                                      8 the legacy system characteristics” Ex. U (PXIe-6943 Data Sheet) at 3 (emphasis
                                                      9 added). In fact, on information and belief, despite Defendants’ copying of
                                                     10 Teradyne’s Works and despite their infringement of the ’479 patent, Defendants’
                                                     11 test equipment and software cannot perform the same functionalities as Teradyne’s
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 test equipment and software. On information and belief, customers who relied on
                                                     13 these representations, including for example the U.S. Marine Corps who contracted
                              SUITE 2100




                                                     14 with Astronics for the General Purpose Automated Test System, instead found that
                                                     15 Defendants had to repeatedly troubleshoot and continue to adapt their test
                                                     16 equipment to effectively run certain “legacy test programs.”
                                                     17        113. These acts by Defendants constitute unlawful business practices and
                                                     18 unfair competition prohibited under California Business and Professions Code
                                                     19 Sections 17200 et seq.
                                                     20        114. Defendants have benefited from these acts in the form of unfair
                                                     21 advantages in developing, marketing, selling, and supporting digital test
                                                     22 instruments, as evidenced by Defendants’ success in obtaining contracts for the
                                                     23 supply of competing products and services to Teradyne’s current and prospective
                                                     24 customers.
                                                     25        115. As an additional result of such acts, Teradyne has suffered, and will
                                                     26 continue to suffer, irreparable harm by Defendants’ unlawful practices and unfair
                                                     27 competition, including but not limited to its business reputation, goodwill, and
                                                     28

                                                                                                  36
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 37 of 40 Page ID #:948




                                                      1 stature in the business community and with its customers, for which there is no
                                                      2 adequate remedy at law, thereby justifying injunctive relief.
                                                      3         116. Until relief is granted to Teradyne, Teradyne will be harmed and
                                                      4 Defendants will be unjustly enriched, and such unjust enrichment should be
                                                      5 disgorged pursuant to allowable remedies under California Business and Professions
                                                      6 Code Sections 17200 et seq.
                                                      7
                                                                                         PRAYER FOR RELIEF
                                                      8
                                                                WHEREFORE, Teradyne respectfully asks that the Court award judgment in
                                                      9
                                                          favor of Teradyne and against Defendants and grant the following relief:
                                                     10
                                                                A.     A judgment that Defendants have infringed one or more claims of the
                                                     11
                     LOS ANGELES, CALIFORNIA 90071




                                                          ’479 Patent pursuant to 35 U.S.C. § 271 and that Defendants are liable for damages
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                          caused by such infringement;
                                                     13
                              SUITE 2100




                                                                B.     A judgment that Defendants have infringed Teradyne’s copyrights in
                                                     14
                                                          and to the Teradyne Works;
                                                     15
                                                                C.     An injunction barring Defendants and their officers, directors, agents,
                                                     16
                                                          servants, employees, affiliates, attorneys, and all others acting in privity or in
                                                     17
                                                          concert with them, and their parents, subsidiaries, divisions, successors and assigns,
                                                     18
                                                          from further acts of patent infringement of any claim of the ’479 Patent or
                                                     19
                                                          infringement of Teradyne’s copyrights in any of the Teradyne Works;
                                                     20
                                                                D.     An award of damages adequate to compensate Teradyne for
                                                     21
                                                          Defendants’ infringement of one or more claims of the ’479 Patent, and in no event
                                                     22
                                                          less than a reasonable royalty for Defendants’ acts of infringement;
                                                     23
                                                                E.     An award of actual damages and profits for Defendants’ copyright
                                                     24
                                                          infringement pursuant to 17 U.S.C. § 504;
                                                     25
                                                                F.     An injunction barring Defendants and their officers, directors, agents,
                                                     26
                                                          servants, employees, affiliates, attorneys, and all others acting in privity or in
                                                     27
                                                          concert with them, and their parents, subsidiaries, divisions, successors and assigns,
                                                     28

                                                                                                     37
                                                                                         FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 38 of 40 Page ID #:949




                                                      1 from inducing Teradyne’s customers to breach their contractual obligations with
                                                      2 Teradyne;
                                                      3         G.    An injunction barring Defendants and their officers, directors, agents,
                                                      4 servants, employees, affiliates, attorneys, and all others acting in privity or in
                                                      5 concert with them, and their parents, subsidiaries, divisions, successors and assigns,
                                                      6 from selling, marketing, and supporting products for use with Teradyne software or
                                                      7 that were developed using Teradyne’s confidential and proprietary information;
                                                      8         H.    An award of Defendants’ profits from selling products and services for
                                                      9 use with Teradyne software or that were developed using Teradyne’s confidential
                                                     10 and proprietary information;
                                                     11         I.    Disgorgement of any benefit, unjust enrichment, or monetary gains
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 stemming from Defendants’ sale of products for use with Teradyne software or that
                                                     13 were developed using Teradyne’s confidential and proprietary information;
                              SUITE 2100




                                                     14         J.    An award of Teradyne’s lost profits from any lost sales or revenue
                                                     15 resulting from Defendants’ interference with Teradyne’s economic relationships;
                                                     16         K.    A judgment finding that this is an exceptional case and awarding to
                                                     17 Teradyne its reasonable attorneys’ fees, disbursements, and costs in accordance with
                                                     18 at least 17 U.S.C. §§ 1203 and 35 U.S.C. § 285;
                                                     19         L.    Punitive damages in favor of Teradyne and against Defendants;
                                                     20         M.    Pre-judgment and post-judgment interest; and
                                                     21         N.    Such other and further relief as the Court deems just and proper.
                                                     22 Dated: August 21, 2020                           Respectfully submitted,
                                                     23
                                                                                                         ROPES & GRAY LLP
                                                     24
                                                                                                         DYKEMA GOSSETT LLP
                                                     25
                                                                                                         By: /s/ Brian H. Newman
                                                     26                                                        Brian H. Newman
                                                                                                               Attorneys for Plaintiff
                                                     27                                                        TERADYNE, INC.
                                                     28

                                                                                                    38
                                                                                        FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 39 of 40 Page ID #:950




                                                      1                                    JURY DEMAND
                                                      2        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Teradyne
                                                      3 demands a trial by jury on all issues so triable.
                                                      4 Respectfully submitted,
                                                      5
                                                          Dated: August 21, 2020                        Respectfully submitted,
                                                      6
                                                      7                                                 ROPES & GRAY LLP

                                                      8                                                 DYKEMA GOSSETT LLP

                                                      9
                                                     10                                                 By: /s/ Brian H. Newman
                                                                                                              Brian H. Newman
                                                     11                                                       Attorneys for Plaintiff
                                                                                                              TERADYNE, INC.
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                     13
                              SUITE 2100




                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                   39
                                                                                       FIRST AMENDED COMPLAINT
                                               Case 2:20-cv-02713-GW-SHK Document 58 Filed 08/21/20 Page 40 of 40 Page ID #:951




                                                      1                         CERTIFICATE OF SERVICE
                                                      2        I HEREBY CERTIFY that a true and correct copy of the foregoing FIRST
                                                      3 AMENDED COMPLAINT was filed electronically on this 21st day of August,
                                                      4 2020, and therefore served electronically upon counsel of record.
                                                      5
                                                      6
                                                                                                      By: /s/ Brian H. Newman
                                                      7                                                     Brian H. Newman
                                                                                                            Attorneys for Plaintiff
                                                      8                                                     TERADYNE, INC.
                                                      9
                                                     10
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                     13
                              SUITE 2100




                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                 40
                                                                                      FIRST AMENDED COMPLAINT
